PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $3,000.00, based upon the following facts: During the month of January, 1977, the respondent was engaged in snow removal operations on State Route 47 in Preston County, West Virginia, in the vicinity of property belonging to Percy E. Teets, represented herein by his Attorney in Fact, William P. Teets. In the course of these operations, the respondent negligently caused snow to be piled on the property of Percy E. Teets, killing certain trees. Respondent is therefore liable to claimant for the sum of $3,000.00, which is a fair and equitable estimate of the damage sustained by the aforementioned Percy E. Teets.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $3,000.00.